OR!",.'NAL                                                                     04/28/2020



                                                                           Case Number: DA 20-0064
        IN THE SUPREME COURT OF THE STATE OF MONTANA

                               No. DA 20-0064

   STATE OF MONTANA,

              Plaintiff and Appellee,

        v.
                                                               FILED
   RONALD ALAN HUMMEL,
                                                               APR 2 8 2020
                                                             Bowen Greenwood
              Defendant and Appellant.                     Clerk of Supreme Court
                                                              State of Montana




                                   ORDER


         Upon consideration of Appellant's motion for extension of time,

   and good cause appearing,

        IT IS HEREBY ORDERED that Appellant is granted an extension

   of time to and including June 3, 2020, within which to prepare, file, and

   serve Appellant's opening brief on appeal.

        DATED this 28th day of April, 2020.




                                          Chief Justice